3DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2009/0232133 A1) in view of Gareau (US 2017/0005901 A1)

Yu et al. disclose an Ethernet access device and method thereof with the following features: regarding claim 1, a data transmission method, wherein the method comprises: obtaining a plurality of code block streams; distributing, based on a preset multiplexing sequence that includes a plurality of slots, code blocks in the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream; and segmenting and encapsulating the one code block stream to generate at least one frame (Fig. 18, a structural diagram of the second embodiment of the access conversion device according to the invention, see teachings in [0011, 0065, 0088, 0090-0096, 0191 & 0213-0217] summarized as “a data transmission method, wherein the method comprises: obtaining a plurality of code block streams (i.e. an Ethernet access device, located between a plurality of access nodes and a gateway distributing, based on a preset multiplexing sequence, that includes a plurality of slots, code blocks in the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream (i.e. Multiplex conversion unit 520 includes multiplex time sequence module 523, time sequence conversion module 524 and data frame identification module 525, and Time sequence conversion module 524 is connected with access-side physical port unit 510, multiplex time sequence module 523 and data frame identification module 525, respectively, and the Data frame identification module 525 is connected with gateway-side physical port unit 530, the multiplex physical layer loads include code stream received from access-side physical port unit 510, time sequence conversion module 524 writes the multiplex physical layer load to the uplink buffer region of the time slot in segments in the unit of the time slot in the multiplex time sequence period, according to the order of the time slots and in this way the code blocks, based on time sequence, are distributed in the code block streams), and segmenting and encapsulating the one code block stream to generate at least one frame (i.e. the code block stream is segmented according to the order of the time slots and in the unit of the time slot in the multiplex time sequence period, and the uplink physical port units connected therewith being encapsulated in a PHY interface multiplex chip, and generates a physical layer load in the unit of the data frame according to the identification and output the physical layer load in the unit of the data frame to the gateway-side physical port unit 530)”).

Yu et al. is short of expressly teaching “distributing, based on a preset multiplexing sequence that includes a plurality of slots, code blocks in the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream”.
Gareau discloses a method and system for supporting a flexible Ethernet client service with the following features: regarding claim 1, distributing, based on a preset multiplexing sequence that includes a plurality of slots, code blocks in the plurality of distributing, based on a preset multiplexing sequence that includes a plurality of slots, code blocks in the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream (i.e. general structure of FlexE 10 (fig. 1) includes a FlexE group 12, one or more FlexE clients 14 representing logically serial stream of 64b/66b blocks representing an Ethernet MAC layer , a FlexE shim 16 and the FlexE mux refers to the transmit direction which maps the FlexE clients 14 over the FlexE group 12, the FlexE operates using a calendar which assigns 66b block positions on each PHY 22 of the FlexE group 12 to each of the FlexE clients 14, calendar slots are identified by their PHY number and the slot [0-19] (within that PHY), the calendar has a granularity of 5G and has a length of 20 slots per 100G of FlexE group 12 capacity, and the logical sequence number of a calendar slot is 20×the PHY number plus the calendar slot number within the PHY and the sequence numbering is not necessarily consecutive when the assigned PHY numbers are not contiguous and this logical order only matters when calendar slots on different PHYs are assigned to the same FlexE client 14, each slot corresponds to 5G of bandwidth and the FlexE client is assigned a number of slots according to its bandwidth divided by 5G and the master calendar slots are distributed, and the FlexE Mux creates a logically serial stream of 66b blocks by interleaving FlexE client signals, a FlexE Time Division Multiplexing, for all calendar slots may be used)”).

Regarding claim 12
Yu et al. disclose an Ethernet access device and method thereof with the following features: regarding claim 12, a data transmission method, wherein the method comprises: receiving at least one frame; decapsulating each frame of the at least one frame, to obtain one code block stream; and performing demultiplexing for the one code block stream based on a preset multiplexing sequence that includes a plurality of slots, to obtain a plurality of code block streams (Fig. 18, a structural diagram of the second embodiment of the access conversion device according to the invention, see teachings in [0011, 0053, 0065, 0088, 0090-0096, 0191 & 0213-0217] summarized as “a data transmission method, wherein the method comprises: receiving at least one frame; decapsulating each frame of the at least one frame, to obtain one code block stream (i.e. an Ethernet access device, located between a plurality of access nodes and a gateway equipment, including downlink physical port units, a multiplex/demultiplex unit and an uplink physical port unit, wherein the Ethernet access device and receives code block from the received frame of code block stream), and performing demultiplexing for the one code block stream based on a preset multiplexing sequence that includes a plurality of slots, to obtain a plurality of code block streams (i.e. demultiplex of the 
Yu et al. is short of expressly teaching “performing demultiplexing for the one code block stream based on a preset multiplexing sequence that includes a plurality of slots”.
Gareau discloses a method and system for supporting a flexible Ethernet client service with the following features: regarding claim 12, performing demultiplexing for the one code block stream based on a preset multiplexing sequence that includes a plurality of slots (Fig. 2B, a block diagram of FlexE demux functions, see teachings in [0037, 0039-0041-0042, 0047, 0053-0054, 0056-0057, 0100-0101 & 0138] summarized as “performing demultiplexing for the one code block stream based on a preset multiplexing sequence that includes a plurality of slots (i.e. general structure of FlexE 10 (fig. 1) includes a FlexE group 12, one or more FlexE clients 14 representing logically serial stream of 64b/66b blocks representing an Ethernet MAC layer , and a FlexE shim 16 and the FlexE mux refers to the transmit direction which maps the FlexE clients 14 over the FlexE group 12, the FlexE operates using a calendar which assigns 66b block positions on each PHY 22 of the FlexE group 12 to each of the FlexE shim 16, PCS lanes are recovered, deskewed, reinterleaved, and the alignment markers are removed, the aggregate stream is descrambled, the calendar slots of the each PHY are logically interleaved in the order specified herein and the FlexE overhead is recovered from each 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu et al. by using the features as taught by Gareau in order to provide a more effective and efficient system that is capable of performing demultiplexing for the one code block stream based on a preset multiplexing sequence. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 16
Yu et al. disclose an Ethernet access device and method thereof with the following features: regarding claim 16, a data transmission apparatus, wherein the apparatus comprises a processor, and wherein the processor is configured to: obtain a plurality of code block streams; distribute, based on a preset multiplexing sequence that includes a plurality of slots, code blocks in the plurality of code block streams y to corresponding slots of the preset multiplexing sequence to form one code block stream; and segment and encapsulate the one code block stream to generate at least one frame (Fig. 18, a structural diagram of the second embodiment of the access conversion device according to the invention, see teachings in [0011, 0065, 0088, 0090-0096, 0191 & 0213-0217] summarized as “a data transmission apparatus, wherein the apparatus comprises a processor, and wherein the processor is configured to: obtain a plurality of code block streams (i.e. an Ethernet access device, located between a plurality of access nodes and a gateway equipment, including downlink physical port units, a multiplex/demultiplex unit and an uplink physical port unit, wherein the Ethernet access distribute, based on a preset multiplexing sequence that includes a plurality of slots, code blocks in the plurality of code block streams y to corresponding slots of the preset multiplexing sequence to form one code block stream (i.e. Multiplex conversion unit 520 includes multiplex time sequence module 523, time sequence conversion module 524 and data frame identification module 525, and Time sequence conversion module 524 is connected with access-side physical port unit 510, multiplex time sequence module 523 and data frame identification module 525, respectively, and the Data frame identification module 525 is connected with gateway-side physical port unit 530, the multiplex physical layer loads include code stream received from access-side physical port unit 510, time sequence conversion module 524 writes the multiplex physical layer load to the uplink buffer region of the time slot in segments in the unit of the time slot in the multiplex time sequence period, according to the order of the time slots and in this way the code blocks, based on time sequence, are distributed in the code block streams), and segment and encapsulate the one code block stream to generate at least one frame (i.e. the code block stream is segmented according to the order of the time slots and in the unit of the time slot in the multiplex time sequence period, and the uplink physical port units connected therewith being encapsulated in a PHY interface multiplex chip, and generates a physical layer load in the unit of the data frame according to the identification and output the physical layer load in the unit of the data frame to the gateway-side physical port unit 530)”).
Yu et al. also disclose the following features: regarding claim 17, wherein the processor is configured to: distribute, based on a correspondence between each slot in 
Yu et al. is short of expressly teaching “distribute, based on a preset multiplexing sequence that includes a plurality of slots, code blocks in the plurality of code block streams y to corresponding slots of the preset multiplexing sequence to form one code block stream”.
Gareau discloses a method and system for supporting a flexible Ethernet client service with the following features: regarding claim 16, distribute, based on a preset multiplexing sequence that includes a plurality of slots, code blocks in the plurality of code block streams y to corresponding slots of the preset multiplexing sequence to form one code block stream (Fig. 2A, a block diagram of FlexE mux functions, see teachings in [0037, 0039-0040, 0047, 0053-0054, 0056-0057, 0100-0101 & 0138] summarized as “distributing, based on a preset multiplexing sequence that includes a plurality of slots, code blocks in the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream (i.e. general structure of FlexE 10 (fig. 1) includes a FlexE group 12, one or more FlexE clients 14 representing logically serial stream of 64b/66b blocks representing an Ethernet MAC layer , a FlexE shim 16 and the FlexE mux refers to the transmit direction which maps the FlexE clients 14 over the FlexE group 12, the FlexE operates using a calendar which assigns 66b block positions on each PHY 22 of the FlexE group 12 to each of the FlexE clients 14, calendar slots are identified by their PHY number and the slot [0-19] (within that PHY), the calendar has a granularity of 5G and has a length of 20 slots per 100G of FlexE group 12 capacity, and the logical sequence number of a calendar slot is 20×the PHY number plus the calendar slot number within the PHY and the sequence numbering is not necessarily consecutive when the assigned PHY numbers are not contiguous and this logical order only matters when calendar slots on different PHYs are assigned to the same FlexE client 14, each slot corresponds to 5G of bandwidth and the FlexE client is assigned a number of slots according to its bandwidth divided by 5G and the master calendar slots are distributed, and the FlexE Mux creates a logically serial stream of 66b blocks by interleaving FlexE client signals, a FlexE Time Division Multiplexing, for all calendar slots may be used)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu et al. by using the features as taught by Gareau in order to provide a more effective and efficient system that is capable of distributing, based on a preset multiplexing sequence that .
 
Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2009/0232133 A1) in view of Gareau (US 2017/0005901 A1) as applied to claim 1 above, and further in view of Zhou et al. (US 2011/0305458 A1).

Yu et al. and Gareau disclose the claimed limitations as described in the paragraph 5 above. Yu et al. and Gareau do not expressly disclose the following features: regarding claim 7, wherein the segmenting and encapsulating the one code block stream to generate the at least one frame comprises: 5Application No. 16/855,734Preliminary Amendmentsegmenting the one code block stream into a plurality of segments, and inserting a frame header field into each segment of the plurality of segments, to generate the at least one frame; or segmenting the one code block stream into the plurality of segments, and inserting [[a]] the frame header field and a frame trailer field into each segment of the plurality of segments, to generate the at least one frame; regarding claim 14, wherein the decapsulating each frame of the at least one frame, to obtain one code block stream comprises: deleting a frame header field and a frame trailer field from each frame of the at least one frame, to obtain the one code block stream; or deleting [[a]] the frame header field from each frame of the at least one frame, to obtain the one code block stream; regarding claim 20, wherein the processor is configured to: segment the one code block stream into a plurality of segments, and insert a frame header field into each segment of the plurality of segments, to generate at least one frame; or segment the one code block stream into 
Zhou et al. disclose a method and a device for service adaptation with the following features: regarding claim 7, wherein the segmenting and encapsulating the one code block stream to generate the at least one frame comprises: segmenting the one code block stream into a plurality of segments, and inserting a frame header field into each segment of the plurality of segments, to generate the at least one frame; or segmenting the one code block stream into the plurality of segments, and inserting [[a]] the frame header field and a frame trailer field into each segment of the plurality of segments, to generate the at least one frame (Fig. 3, a simplified diagram showing a logical structure of a service adaptation device according to a first embodiment of the present invention, see teachings in [0048-0049, 0061 & 0069] summarized as “code block is fragmented and multiple frames need to be encapsulated and borne in fragments for a packet of data with excessively long length, and since the maximum value of the payload length cannot be met, the service may be fragmented to be assembled in multiple frames, which is indicated by the frame type in the frame header, wherein the frame type is used to indicate a head frame, a middle frame, or a tail frame when multiple frames need to be encapsulated and borne in fragments for a packet of data with excessively long length”); regarding claim 14, wherein the decapsulating each frame of the at least one frame, to obtain one code block stream comprises: deleting a frame header field and a frame trailer field from each frame of the at least one frame, to obtain the one code block stream; or deleting [[a]] the frame header field from each frame of the at least one frame, to obtain the one code block stream (Fig. 3, a simplified 
.

Claims 9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2009/0232133 A1) in view of Gareau (US 2017/0005901 A1) as applied to claim 1 above, and further in view of Atsumi et al. (US 2007/0116055 A1).

Yu et al. and Gareau disclose the claimed limitations as described in the paragraph 5 above. Yu et al. and Gareau do not expressly disclose the following features: regarding claim 9, wherein the method is applied to the Ethernet egress port; and the segmenting and encapsulating the one code block stream, to generate the at least one frame comprises: segmenting the one code block stream into a plurality of segments, and inserting a frame header field, a destination MAC address, a source MAC address, and an Ethernet type field into each segment of the plurality of segments, to generate the at least one frame, wherein the destination MAC address is any MAC address, the source MAC address is a MAC address of the Ethernet egress port, and the Ethernet type field is used to identify that the frame is an Ethernet type frame; or segmenting the one code block stream into the plurality of segments, and inserting the frame header field, the destination MAC address, the source MAC address, the .
Atsumi et al. disclose a transmission apparatus executing multiplexing and separation for transmission with the following features: regarding claim 9, wherein the method is applied to the Ethernet egress port; and the segmenting and encapsulating the one code block stream, to generate the at least one frame comprises: segmenting the one code block stream into a plurality of segments, and inserting a frame header field, a destination MAC address, a source MAC address, and an Ethernet type field into 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu et al. with Gareau by using the features as taught by Atsumi et al. in order to provide a more .

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2009/0232133 A1) in view of Gareau (US 2017/0005901 A1) as applied to claim 1 above, and further in view of Nie et al. (US 2015/0288484 A1).

Yu et al. and Gareau disclose the claimed limitations as described in the paragraph 5 above. Yu et al. and Gareau do not expressly disclose the following features: regarding claim 4, wherein the obtaining a plurality of code block streams comprises: receiving one service data stream; and encoding the one service data stream in a preset data encoding manner, to obtain any one of the plurality of code block streams; regarding claim 13, wherein after the obtaining the plurality of code block streams, the method further comprises: decoding each code block in the plurality of code block streams in a preset data decoding manner.
Nie et al. disclose a communications method, system, and apparatus for an optical network system with the following features: regarding claim 4, wherein the obtaining a plurality of code block streams comprises: receiving one service data stream; and encoding the one service data stream in a preset data encoding manner, to obtain any one of the plurality of code block streams (Fig. 1, a schematic structural diagram of protocol layers of a communications system, see teachings in [0119-0128] 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu et al. with Gareau by using the features as taught by Nie et al. in order to provide a more effective and efficient system that is capable of encoding the one service data stream in a preset data encoding manner. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 3, 5-6, 8, 10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/8/2022

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473